[PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT                           FILED
                                                                      U.S. COURT OF APPEALS
                                                                        ELEVENTH CIRCUIT
                                                                            MAY 25, 2001
                                                                         THOMAS K. KAHN
                                         No. 00-12170                         CLERK

                            D.C. Docket No. 99-00402-CR-J-S



UNITED STATES OF AMERICA,
                                                                   Plaintiff-Appellee,

                                             versus

MONIQUE TUJUAN NAVES,
                                                                   Defendant-Appellant.



                       Appeal from the United States District Court
                          for the Northern District of Alabama

                                        (May 25, 2001)

Before DUBINA and KRAVITCH, Circuit Judges, and DUPLANTIER*, District
Judge.

Duplantier, District Judge:

       Monique Tujuan Naves appeals her sentence, a 168 month term of

* The Honorable Adrian G. Duplantier, Senior United States District Judge for the Eastern District
of Louisiana, sitting by designation.
imprisonment, for one count of carjacking, in violation of 18 U.S.C. § 2119(1). This

appeal raises a single issue: whether the district judge engaged in impermissible

"double counting" by adding a two point enhancement under United States Sentencing

Guideline (U.S.S.G.) § 2B3.1(b)(5) (1998) to appellant’s base offense level because

the offense involved a carjacking. We conclude that there was no impermissible

"double counting" and affirm the conviction and sentence.

       U.S.S.G. § 2B3.1 provides a base offense level of 20 for a robbery conviction.

To that base offense level the district judge added two levels pursuant to U.S.S.G. §

2B3.1(b)(5) because "the offense involved a carjacking."1 Defendant contends that

the base offense level fully accounted for the level of culpability attributed to the

offense of carjacking and that therefore adding two levels because "the offense

involved carjacking" constitutes impermissible "double counting."

       Generally, a claim of "double counting" presents a question of law which this

court reviews de novo. United States v. Matos-Rodriguez, 188 F.3d 1300, 1310 (11th

Cir. 1999), cert. denied, 529 U.S. 1044, 120 S.Ct. 1547, 146 L.Ed.2d 359 (2000).

However, where, as here, the objection to the "double counting" is raised for the first

time on appeal, the objection is reviewed only for plain error to avoid manifest

       1
         In determining Naves’ total offense level, the district judge applied a number of other
specific offense characteristics and adjustment enhancements which Naves does not contest on
appeal.

                                                2
injustice. United States v. Stevenson, 68 F.3d 1292, 1294 (11th Cir. 1995). In any

event, we find no error here.

      "Impermissible double counting occurs only when one part of the Guidelines

is applied to increase a defendant’s punishment on account of a kind of harm that has

already been fully accounted for by application of another part of the Guidelines."

United States v. Matos -Rodriguez, 188 F.3d at 1309 (quoting United States v.

Alexander, 48 F.3d 1477, 1492 (9th Cir. 1995)) (citation and internal quotation marks

omitted). Double counting is permitted "if the Sentencing Commission intended the

result, and if the result is permissible because ‘each section concerns conceptually

separate notions related to sentencing.’" United States v. Adeleke, 968 F.2d 1159,

1161 (11th Cir. 1992) (quoting United States v. Aimufau, 935 F.2d 1199, 1201 (11th

Cir. 1991)). Absent a specific direction to the contrary, we presume that the

Sentencing Commission intended to apply separate guideline sections cumulatively.

United States v. Stevenson, 68 F.3d at 1294.

      In 1992 the United States Congress made robbery involving carjacking a federal

crime by adding §2119 to Chapter 103, Title 18 of the United States Code. Pub. L.

102-519, Title I, § 101(a), Oct. 25, 1992, 106 Stat. 3384. Pursuant to its authority (28

U.S.C. § 994(a)) the Sentencing Commission amended U.S.S.G. § 2B3.1, entitled

"Robbery," to provide for a two level increase of the base offense level if the robbery


                                           3
offense involved a carjacking and amended the "Statutory Provisions" section of the

"Commentary" to § 2B3.1 to reference 18 U.S.C. § 2119, the carjacking statute, as one

of the statutory provisions to which § 2B3.1 applied. United States Sentencing

Commission Guidelines Manual, App. C. Amendment 483.

      Those amendments leave no doubt that the Sentencing Commission intended

to apply the two point enhancement to the base robbery offense level of 20 for

convictions under §2119, the carjacking statute. We must assume that the Sentencing

Commission knew that the two point enhancement at issue herein would be imposed

in every case involving a conviction under § 2119, that it intended this result, and that

in effect it was creating a base offense level of 22 for a conviction under § 2119.

      The Sentencing Commission is authorized to provide such an enhancement as

long as there is a rational relationship between the enhancement and a legitimate

governmental objective. See United States v. Alexander, 48 F.3d at 1491. Appellant

bears the burden of "demonstrating that the guideline provision is irrational." United

States v. Dudley, 102 F.3d 1184, 1187 (11th Cir. 1997). Naves has failed to meet her

burden of demonstrating that the two point enhancement is irrational.

       Clearly the Sentencing Commission could have added to the Manual a separate

section for carjacking with a base offense level of 22. It elected not to do so. Instead

the Commission utilized the robbery section, § 2B3.1, which established a base


                                           4
offense level of 20 for the culpability incident to an offense involving robbery in

general. The Commission then provided a two level increase to reflect the heightened

seriousness of a robbery involving the violation of § 2119, the carjacking statute. In

doing so, the Sentencing Commission acted within its statutory authority.

      Because we find no impermissible "double counting" in the district court’s

computation of appellant’s offense level, we conclude that the sentence was proper,

and we affirm the conviction and sentence.




                                          5
6